Citation Nr: 0017592	
Decision Date: 07/05/00    Archive Date: 07/11/00

DOCKET NO.  95-10 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on 
individual unemployability by reason of a service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active service from June 1962 to October 1969 
and from June 1973 to July 1974.  His claims come before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.


REMAND

A July 1993 rating decision granted service connection for 
PTSD and assigned a 10 percent evaluation.  In December 1993, 
the veteran submitted a VA Form 21-4138, Statement in Support 
of Claim, requesting an increased evaluation for his service-
connected PTSD.  Since this form was received within one year 
of the July 1993 rating decision, the Board construes it as a 
notice of disagreement with respect to the initial 10 percent 
evaluation assigned for this disability.  38 C.F.R. 
§§ 20.201, 20.302 (1999). 

The Board notes that the issue has been mischaracterized as a 
claim for an "increased rating" for PTSD, without 
consideration of the rule articulated in Fenderson v. West, 
12 Vet. App. 119 (1999).  In Fenderson, the U.S. Court of 
Appeals for Veterans Claims (Court) noted that there is a 
"distinction between an original rating and a claim for an 
increased rating" and that this distinction "may be important 
. . . in terms of determining the evidence that can be used 
to decide whether the original rating on appeal was erroneous 
. . . ." Fenderson, 12 Vet. App. at 126.  The Court in 
Fenderson held that the rule set forth in Francisco v. Brown, 
7 Vet. App. 55, 58 (1994), which states that, where an 
increase in the disability rating is at issue, the present 
level of disability is the primary concern, did not apply to 
the assignment of an initial rating for a disability 
following an initial award of service connection.  Fenderson, 
12 Vet. App. at 126.  Instead, the Court held that, where a 
veteran appealed the initial rating assigned for a 
disability, "staged" ratings could be assigned for separate 
periods of time based on the facts found.  Id. at 126.  The 
Court stated that this distinction may be important in terms 
of determining the evidence that can be used to decide 
whether an original rating on appeal was erroneous.  Id.  
Thus, the Board requests that the RO consider whether "staged 
ratings" are appropriate for the veteran's PTSD from the 
effective date of service connection to the present, with 
consideration of all relevant evidence during that period.

The Board also points out that the veteran should be afforded 
an additional psychiatric examination to accurately evaluate 
the level of disability due to PTSD as opposed to other 
nonservice-connected disorders.  Several medical opinions of 
record indicate that the veteran's psychiatric impairment is 
primarily due to nonservice-connected disorders.  For 
example, a February 1994 VA examination report made no 
mention of PTSD.  Instead, the Axis I diagnoses were 
dysthymia, mild; and alcohol dependence, allegedly in full 
remission; with an Axis II diagnosis of mixed personality 
disorder with obsessive compulsive and narcissistic traits.  
A psychological evaluation report by Thomas W. Vodde, Ph.D., 
also made no reference to PTSD.  Dr. Vodde concluded with 
diagnoses of (1) major depression, recurrent, moderate; (2) 
alcohol dependence, in remission; and (3) narcissistic 
personality disorder.  In addition, the veteran was afforded 
a VA psychiatric examination in June 1997, at which time the 
examiner provided an Axis I diagnosis of dysthymia with 
history of major depression, and an Axis II diagnosis of 
narcissistic personality disorder, severe.  The examiner 
explained that no evidence of PTSD was present except for 
nightmares and flashbacks, and that all other symptoms were 
better explained by dysthymia and Axis II pathology.  The 
examiner concluded that the veteran's degree of psychiatric 
impairment was serious to severe and was secondary to his 
narcissistic personality disorder.  

The above opinions indicate that the veteran's PTSD was 
properly evaluated as 10 percent disabling.  Nevertheless, 
several medical opinions of record attribute the veteran's 
psychiatric symptomatology to his service-connected PTSD.  In 
an August 1994 letter, Jay D. Fawver, M.D., stated that he 
had been treating the veteran on an outpatient basis for the 
past 2 1/2 years.  Dr. Fawver stated that the veteran's history 
was significant for PTSD, with symptomatology including 
flashbacks, nightmares, an increased startle response, and 
episodes of rage.  Dr. Fawver explained that it was typical 
for a low grade depression and sleep difficulties to persist 
following remission of the acute symptomatology from PTSD.  
Dr. Fawver then concluded that the veteran's past 
symptomatology and current course of illness were consistent 
with PTSD.  Finally, the Board notes that a July 1999 VA 
examination report includes a diagnosis of PTSD, with no 
other Axis I or Axis II diagnosis listed and no comment on 
the degree of social and industrial impairment due to PTSD 
alone.

Accordingly, the veteran should be scheduled to undergo a VA 
psychiatric examination, following which the examiners 
should, to the extent possible, distinguish symptoms 
attributable to the veteran's service-connected PTSD from 
other diagnosed psychiatric disorder(s), assign and explain 
the meaning of a Global Assessment of Functioning (GAF) score 
for his overall psychiatric impairment, and explain the 
percentage or degree of impairment that represents impairment 
due solely to PTSD.  If the examiner is not able to 
distinguish the symptoms/degree of impairment due to PTSD 
from any other diagnosed psychiatric disorder, the RO should 
consider the decision of Mittleider v. West, 11 Vet. App. 181 
(1998) (prescribing that, under such circumstances, the 
reasonable doubt doctrine dictates that all psychiatric 
symptoms be attributed to the service-connected disability) 
in the adjudication of the claim. 

As a final note, in a claim for a total rating based on 
individual unemployability due to service-connected 
disabilities, the Board may not reject the claim without 
producing evidence, as distinguished from mere conjecture, 
that the veteran's disability does not prevent him from 
performing work that would produce sufficient income to be 
other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  
In Friscia, the Court specifically stated that VA has a duty 
to supplement the record by obtaining an examination which 
includes an opinion on what effect the appellant's service-
connected disability has on his ability to work.  Friscia, at 
297, citing 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 
3.103(a), 3.326, 3.327, 4.16(a) (1999); Beaty, 6 Vet. App. at 
538; and Obert v. Brown, 5 Vet. App. 30, 33 (1993).  The 
Board is of the opinion that since the veteran claims that he 
is unable to work due to his PTSD, further examination by VA 
is necessary to assist in the determination of whether there 
are circumstances, apart from nonservice-connected conditions 
and advancing age, that would justify a total disability 
rating based on unemployability by placing this particular 
veteran in a different position than other veterans with the 
same combined disability evaluation.  See Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).  In light of the above, the 
Board finds it is appropriate to remand the veteran's claim 
for further evidentiary development.  Further development, to 
include obtaining medical opinion as to whether the veteran 
is unemployable as a result of service-connected PTSD as 
claimed, is required.

The Board notes further that the claim of entitlement to a 
total rating based on individual unemployability by reason of 
a service-connected disability is inextricably intertwined 
with the claim concerning the propriety of the initial rating 
for PTSD.  Since the veteran does not presently meet the 
percentage requirements for a total disability rating, any 
potential increased rating for his PTSD may bear 
significantly on his TDIU claim.  See Holland v. Brown, 6 
Vet. App. 443, 446 (1994) (TDIU claim predicated on a 
particular service-connected condition is inextricably 
intertwined with an increased rating claim regarding the same 
condition).  Therefore, the veteran's TDIU claim must be 
referred back to the RO for adjudication after the 
requirements of this remand have been met.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should schedule the veteran 
for a comprehensive VA psychiatric 
examination by a panel of two 
psychiatrists, if possible.  The claims 
folder and a copy of this remand must be 
made available to and be thoroughly 
reviewed by the examiners in connection 
with the examination.

All necessary tests and studies should be 
conducted in order to ascertain the 
severity of the veteran's service- 
connected PTSD.  It is requested that a 
Global Assessment of Functioning (GAF) 
score be assigned consistent with the 
American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-
IV), including an explanation of what the 
assigned code means.

It is requested that the VA examiners 
discuss the prior medical evidence dated 
since 1993 regarding the veteran's 
service-connected PTSD and reconcile any 
contradictory evidence regarding the 
level of the veteran's occupational 
impairment and any prior medical findings 
such as GAF scores.  After review of the 
claims file, including these records, the 
examiners should confer and discuss the 
veteran's case and thereafter render a 
medical opinion as to which of the 
veteran's symptomatology and/or social 
and occupational impairment is 
attributable to the service-connected 
PTSD as opposed to any nonservice-
connected condition(s).  If it is 
impossible to distinguish the 
symptomatology and/or social and 
occupational impairment due to the 
nonservice-connected condition(s), the 
examiners should so indicate.  On the 
basis of both current examination 
findings and a thorough review of all 
records in the claims files, the 
examiners should express an opinion 
regarding the overall degree of 
impairment resulting from the veteran's 
service-connected PTSD and the effect of 
the PTSD on his ability to work.  The 
examiners must express an opinion as to 
the degree of interference with ordinary 
activities, including the ability to 
obtain and maintain gainful employment, 
caused solely by the veteran's service-
connected PTSD, as distinguished from his 
nonservice-connected disorders without 
regard to the age of the veteran.  The 
examiners should report findings due to 
PTSD in terms consistent with both the 
previous and new rating criteria.  The 
examination report must include the 
rationale for all opinions expressed.

2.  Thereafter, the RO must review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this Remand, and, if not, 
the RO should implement corrective 
procedures.

3.  The RO should adjudicate the 
veteran's claim for an initial rating in 
excess of 10 percent for PTSD.  In so 
doing, the RO should give consideration 
to the assignment of "staged ratings," in 
accordance with the principles set out in 
Fenderson v. West, 12 Vet. App. 119 
(1999).  The RO should then consider 
whether the veteran is entitled to a 
total disability rating for compensation 
purposes based on individual 
unemployability by reason of his service-
connected disabilities.

4.  If the determination of this claim 
remains adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the case 
and given an opportunity to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
consideration, if appropriate.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




